DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification Objections
The disclosure is objected to because of the following informalities:
In ¶ 0037, Applicant does not discuss figure 1 element 4 with the rest of figure 1’s elements.
Figures 6-8’s elements are not discussed in the specification with figures 6-8
Appropriate correction is required.

	
	

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11-14 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 11, 
Claim 11 does not add any new structural features to the device of claim 1. Claim 11 simply relabels the semiconductor device to a diode. This change in the preamble is not afforded patentable weight as it does not give life or meaning to the claim. Therefore, the claim fails to further limit the subject matter of the claim from which it depends.
Regarding claim 12, 
Claim 12 does not add any new structural features to the device of claim 1. Claim 12 simply relabels the semiconductor device to a junction barrier Schottky diode. This change in the preamble is not afforded patentable weight as it does not give life or meaning to the claim. Therefore, the claim fails to further limit the subject matter of the claim from which it depends.
Regarding claim 13, 
Claim 13 does not add any new structural features to the device of claim 1. Claim 13 simply relabels the semiconductor device to a power device. This change in the preamble is not afforded patentable weight as it does not give life or meaning to the claim. Therefore, the claim fails to further limit the subject matter of the claim from which it depends.
Regarding claim 14, 
Claim 14 does not add any new structural features to the device of claim 1. Claim 14 simply relabels the semiconductor device to a semiconductor system. This change in the preamble is not afforded patentable weight as it does not give life or meaning to the claim. Therefore, the claim fails to further limit the subject matter of the claim from which it depends.

In sum, there is no structural difference between claims 11-14, and claim 1.   
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticpated by Hitora et al. (WO 2016-013554 A1) by means of US 2017/0200790 A1 as the English translation of the WO document (“Hitora”).
Examiner notes the US PgPub is a 371 of the WO document.
Regarding claim 1, Hitora teaches at least in figure 11:
an n-type semiconductor layer (101a-b); 
an electrode (105a); 
two or more p-type semiconductors (102) that is provided between the n-type semiconductor layer (101a-b) and the electrode (105a),
the n-type semiconductor layer (101a-b) containing gallium (¶¶ 0002-09, 0064-66, 
a number of the two or more p-type semiconductors (102) that is equal to or more than three (a plurality are shown in figure 11), and 
the two or more p-type semiconductors (102)  that are embedded in the n-type semiconductor layer (101a).
Regarding claim 2, Hitora teaches at least in figure 11:

Regarding claim 3, Hitora teaches at least in figure 11:
wherein the n-type semiconductor layer (101a-b) contains an oxide semiconductor as a major component (¶ 0064-66, where the semiconductor layers can be gallium oxide in either alpha or beta form).
Regarding claim 4, Hitora teaches at least in figure 11:
wherein the n-type semiconductor layer (101a) contains a crystalline oxide semiconductor (¶ 0064-66), and 
wherein the crystalline oxide semiconductor (¶ 0064-66) has a corundum structure or a hexagonal structure (¶ 0064-66).
Regarding claim 5, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors are an oxide semiconductor (figure 11 element 102), and 
wherein the oxide semiconductor contains one or more metals selected from Group 13 and Group 9 of the periodic table (¶¶ 0064-66, where Ga, In, Al can be used and it can be doped with Co, and Rh).
Regarding claim 6, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors is an oxide semiconductor (102), and 
wherein the oxide semiconductor contains gallium (¶¶ 0064-66).
Regarding claim 7, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors (102) are crystalline oxide semiconductors  (¶ 0064-66), and 

Regarding claim 9, Hitora teaches at least in figure 11:
wherein the p-type semiconductor (102) is epitaxially grown on the n-type semiconductor layer (101a-b) (the term epitaxially grown is a product-by-process term. As such this term does not limit the claim to the required process. All the claim requires is the p-type semiconductor layer be on the n-type semiconductor layer. This is shown in figure 11).
Regarding claim 10, Hitora teaches at least in figure 11:
wherein the two or more p-type semiconductors (102) include a lateral-growth area (each of the 102s has a horizontal portion or a lateral-growth area).
Regarding claim 11-14, Hitora teaches at least in figure 11:
Figure 11 is a diode, an SBD (e.g. an JBS), can be used in power devices, and fullfils the limitations of claim 14.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hitora.
Regarding claim 8, Hitora does not teach:
wherein the number of the two or more p-type semiconductors is equal to or more than 10.
Hitora only shows 6 p-type semiconductors 105.

However, adding more p-type semiconductors is merely considered a duplication of parts. This is because the court has held “that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” In reHarza, 274 F.2d 669 (CCPA 1960). Adding more p-type semiconductors does not provide new or unexpected results it merely extends the expected results. See MPEP 2144.04(VI)(B).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567. The examiner can normally be reached Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINCENT WALL/            Primary Examiner, Art Unit 2822